                            UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA                       )
                                               )
v.                                             )       No. 3:16-CR-20
                                               )
MARK HAZELWOOD                                 )       Judge Collier
SCOTT WOMBOLD                                  )
HEATHER JONES                                  )

                                  SCHEDULING ORDER

       Before the Court is a motion by Defendants Mark Hazelwood, Scott Wombold, and

Heather Jones to modify the Scheduling Order (Doc. 1004). (Doc. 1022.) Defendants have filed

motions to disqualify (Docs. 1006, 1009) and a motion for change of venue (Doc. 1011), to which

the United States (the “Government”) has responded (Docs. 1019, 1020). Per the Scheduling

Order, Defendants have until June 14, 2021, to file replies to the Government’s responses. (Doc.

1004.) Defendants ask the Court to extend their reply deadline to June 18, 2021, to provide them

adequate time to review and respond to the Government’s responses.          (Doc. 1022.)    The

Government does not oppose Defendants’ motion. (See id.)

       For good cause shown, the motion (Doc. 1022) is GRANTED. Paragraph 2(a) of the

Scheduling Order (Doc. 1004) is AMENDED as follows:

       Motions for Change of Venue or Recusal: All motions for change of venue or
       recusal shall be filed on or before May 14, 2021. Responses shall be filed on or
       before June 7, 2021. Replies shall be filed on or before June 18, 2021.

       SO ORDERED.

       ENTER:


                                                   /s/____________________________
                                                   CURTIS L. COLLIER
                                                   UNITED STATES DISTRICT JUDGE




Case 3:16-cr-00020-CLC-HBG Document 1023 Filed 06/11/21 Page 1 of 1 PageID #:
                                  23838
